Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 15-20 of U.S. Patent No. 11,152,078. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application is exactly the same as allowable subject matter of claim 1 of the patent, claim 10 is same as claim 10 of the patent, claim 14 is same as claim 14 of the patent except claim 14 claims “skipping the refresh when wordline is not in use”, which is same logic as claim 14 in the patent “refresh when wordline is in use”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
2.	Claims 1-20 are allowed if overcome double patenting issue.
3.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to an address latch configured to store a first refresh address and a second refresh address, request redundancy information for word lines corresponding to the first refresh address and the second refresh address, and provide a third refresh address, wherein the third refresh address corresponds to at least one of the first refresh address or the second refresh address; and a redundancy information latch configured to receive redundancy information for the word lines corresponding to the first refresh address and the second refresh address and provide at least one of a mask signal or a refresh operation skip signal based, at least in part, on the redundancy information. wherein the mask signal masks the third refresh address and the skip signal cause the refresh operation to be skipped when the redundancy information indicates a word line associated with the third refresh address is defective or not in use 
4.	With respect to dependent claims 2-7, since these claims are depending on claim 1, therefore claims 2-7 are allowable subject matter. 
5.	With respect to independent claims 8, there is no teaching, suggestion, or motivation for combination in the prior art to the first refresh operation is performed responsive to a pump signal of a multi pump refresh operation and the second refresh operation is performed responsive to a subsequent pump signal of the multi pump refresh operation: and a redundancy control circuit configured to retrieve redundancy information for word lines corresponding to a first refresh address for the first refresh operation and a second refresh address for the second refresh operation, wherein at least a portion of the redundancy information for the second refresh address is retrieved during the first refresh operation.
6.	With respect to dependent claims 9-13, since these claims are depending on claim 8, therefore claims 9-13 are allowable subject matter. 
7.	With respect to independent claims 14, there is no teaching, suggestion, or motivation for combination in the prior art to receiving a first pump signal of a multi pump refresh operation; 40P287855 US.A2 retrieving redundancy information for a word line associated with a first refresh address responsive. at least in part, to the first pump signal: retrieving redundancy information for a plurality of word lines associated with a second refresh address responsive, at least in part, to the first pump signal. 
8.	With respect to dependent claims 15-20, since these claims are depending on claim 14, therefore claims 15-20 are allowable subject matter. 



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Morohashi (Pub. No.:  US 2019/0228814 A1).
		Morohashi (Pub. No.:  US 2019/0228814 A1) shows skipping refreshing the wordline.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
09/28/2022
/HAN YANG/
Primary Examiner, Art Unit 2824